Citation Nr: 1144233	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-06 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to service-connected post traumatic stress disorder (PTSD) and/or hypertension. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to February 1973, and from January 1974 to August 1979.  He also had a period of active duty for training (ACDUTRA) from January to July 1963.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing conducted by the undersigned at the RO in September 2009.  A transcript of the hearing is of record.  

The Board denied the claim in October 2010, and the Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court vacated the October 2010 Board decision and remanded the matter to the Board for development consistent with the parties' March 2011 Joint Motion for Remand (Joint Motion).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a current diagnosis of coronary artery disease.

2.  The Veteran served in the Republic of Vietnam from April 1970 to March 1971, and therefore he is presumed under the law to have been exposed to herbicide agents during active military service.  

3.  The Veteran's coronary artery disease is presumed under the law to be the result of herbicide exposure. 



CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Without deciding whether these notice and development requirements have been satisfied in the present case, it is the Board's conclusion that the law does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for coronary artery disease.  Further discussion of VA's duties to notify and assist is not required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2011).  However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 
The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for coronary artery disease. 

The medical evidence shows that the Veteran has been diagnosed with coronary artery disease since 2005.  See private medical treatment record dated in October 2005.  A July 2006 VA heart examination report discusses the Veteran's history of heart-related treatment, beginning in March 2005.  After examining the Veteran, the examiner provided a diagnosis of coronary artery disease.  

The Veteran has contended that, in pertinent part, his coronary artery disease is related to his period of active service based on his alleged exposure to herbicides.  For the purposes of the decision herein, the Board has found that the Veteran is entitled to the presumption of service connection due to herbicides exposure and, therefore, the other bases and arguments for service connection will not be discussed.

The Veteran has stated that he was exposed to herbicides during his service in Vietnam.  The personnel records show that the Veteran was stationed in Vietnam from April 1970 to March 1971.  His in-service exposure is therefore presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

Since the Veteran was exposed to herbicides in Vietnam, he is entitled to service connection for his claimed coronary artery disease on a presumptive basis.  The Board reiterates that service connection is only warranted on this presumptive basis pursuant to the above-referenced final rule published by VA on August 31, 2010, which added to 38 C.F.R. § 3.309(e) to the list of diseases associated with exposure to certain herbicide agents.  As previously noted, the evidence shows that the Veteran was diagnosed with coronary artery disease (or ischemic heart disease as defined by section 3.309).  As the Veteran's diagnosed disability is among the diseases recognized under 38 C.F.R. § 3.309(e) associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure for coronary artery disease is granted. 


ORDER

Entitlement to service connection for coronary artery disease is granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


